Corrected Opinion

Before COPE, LEVY and GERSTEN, JJ.
PER CURIAM.
L.P. and M.U. appeal the trial court’s findings of guilt in a juvenile delinquency proceeding.* Both juveniles joined other individuals in attacking the victim. We conclude that there was sufficient evidence to support the findings of guilt as to aggravated battery. See § 777.011, Fla.Stat. (1991). The finding that M.U. committed robbery must be reversed, however, on authority of S.G. v. State, 591 So.2d 294 (Fla. 3d DCA 1991).
The findings of guilt for aggravated battery are affirmed as to both appellants. The finding that M.U. committed robbery is stricken.
Affirmed as modified.

 Adjudication of delinquency was withheld.